471 U.S. 83 (1985)
BOARD OF TRUSTEES OF THE VILLAGE OF SCARSDALE ET AL.
v.
McCREARY ET AL.
No. 84-277.
Supreme Court of United States.
Argued February 20, 1985
Decided March 27, 1985
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT
Marvin E. Frankel argued the cause for petitioners. With him on the briefs was Marc D. Stern.
Marvin Schwartz argued the cause for respondents and filed a brief for respondents Scarsdale Creche Committee et al. Vincent K. Gilmore filed a brief for respondents McCreary et al.[*]
PER CURIAM.
The judgment is affirmed by an equally divided Court.
JUSTICE POWELL took no part in the decision of this case.
NOTES
[*]  Briefs of amici curiae urging reversal were filed for the American Civil Liberties Union et al. by Burt Neuborne, Charles S. Sims, Norman Dorsen, and Steven R. Shapiro; for the American Jewish Committee et al. by Samuel Rabinove; and for the Anti-Defamation League of B'nai B'rith et al. by Ruti G. Teitel, Meyer Eisenberg, Justin J. Finger, and Jeffrey P. Sinensky.

Solicitor General Lee, Acting Assistant Attorney General Willard, and Deputy Solicitor General Bator filed a brief for the United States as amicus curiae urging affirmance.
Steven Frederick McDowell filed a brief for the Catholic League for Religious and Civil Rights as amicus curiae.